Citation Nr: 1236819	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability benefits due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to TDIU benefits.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran is service-connected for migraine headaches, rated 50 percent, and lumbar spine arthritis, rated as 20 percent.  The combined disability rating is 60 percent.  The Veteran told a February 2010 VA examiner that her headaches are manifested by weekly headaches that are prostrating and which last for hours.  The Veteran also told a February 2010 VA examiner that her service-connected back disability is manifested by stabbing pain in the low back when she walks or bends her back, with weekly flare-ups that cause her to remain in bed on some occasions and with reduced flexion and extension of the thoracolumbar back.  The February 2010 VA examiner noted that the Veteran walks with a cane and is unable to walk more than a few yards.  The examiner noted that the Veteran's VA claims folder was not available for review, but that "medical records" were reviewed.  

The examiner found that the Veteran's migraine headaches caused moderate effects on the Veteran's ability to do chores, shopping, bath, dress herself, and groom herself, and prevented her ability to exercise, and participate in recreation or travel.  The examiner found that the headaches had a severe effect on her ability to feed herself.  The examiner further found that the Veteran's back disability had moderate effects on her ability to do chores, bathing, and dressing, and had severe effects on her ability to shop, exercise or travel.  There is no indication that the examiner combined the two service-connected disabilities in analyzing what effect the combination had on the Veteran's ability to complete daily activities.  

Other evidence of record shows a long history of low back pain.  An October 2008 VA nursing assessment indicates that the Veteran was "unsafe for independent living and is in need of 24/7 assistance with all OOB [out of bed] mobility." A January 2009 nursing note states that the Veteran had experienced "falls over the last week" with a history of cervical and lumbar stenosis.  An October 2009 VA pain management note states that the Veteran's low back pain is "constant, throbbing and 'shock-like pain' in the lower back with radiation to the left hip and down to the left knee along the anterior aspect."  The Veteran also complained of numbness in the lower legs and feet, but denied having any paresthesias.  The report states that the Veteran's low back pain is "usually worsened with prolonged sitting, standing and walking," and the Veteran rated the pain as being 7-8 out of 10 on average, and that it is 10 out of 10 at its worst.  A March 2008 VA examiner reported that the Veteran's back was painful on a daily basis, that the Veteran could walk one to three miles and did not use an assistive device to walk.

A November 2008 statement by Dr. Rossi reported in a Social Security Administration (SSA) form diagnosed "stroke-like symptoms, migraine, cervical spine disease," and noted bipolar disorder and lumbar spine pain.  Dr. Rossi noted that the Veteran could sit for two hours and stand for one hour at one time.  Dr. Rossi concluded that the Veteran's impairments rendered her incapable of tolerating "low stress" jobs.  A March 2008 VA examiner reported that the Veteran complained that her headaches were incapacitating and lasted mostly six to eight hours and that they occurred four to five times each week.  

At no time has an examiner provided an opinion as to the impact the Veteran's service-connected disabilities would have on her ability to work, and no examiner has reviewed the Veteran's ability to work, without considering the Veteran's nonservice-connected bipolar disorder or cervical spine disorder.  The Board observes that the SSA decision finding the Veteran unemployable was based on all disorders manifested by the Veteran, including nonservice-connected disorders.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31 (1994).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  

In this case, the Veteran has a combined disability rating of 60 percent and, therefore, does not meet the criteria of 38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

The Board finds, however, that the Veteran has not been afforded a VA examination with respect to her TDIU claim.  The most recent examinations do not show that the VA examiner considered the combined effect of the Veteran's service-connected disabilities on her ability to obtain or follow substantially gainful employment.  Thus, the record evidence is incomplete for a rating regarding TDIU.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  38 U.S.C.A. § 5103A(a)(1) (West 2002); 38 C.F.R. § 4.2 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records that pertain to the Veteran and are not already of record.

2.  Following completion of the foregoing, schedule the Veteran for a VA examination to determine the severity of her service-connected disabilities and ascertain the impact of those disabilities on her unemployability.  The examiner should review the Veteran's claims file and note the review in the report.  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected migraine headache and lumbar back disabilities, without consideration of any nonservice-connected disabilities, render her unable to secure or follow a substantially gainful occupation.  The examiner's opinion should be supported by a complete rationale for all conclusions reached.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

